                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA      )
                              )
          v.                  )          Case No.4:19-cr-00080-RSB-CLR
                              )
LEVI OURY                     )
______________________________)


                                     ORDER

       Upon consideration of the Motion for Leave of Absence filed by

counsel for Levi Oury in the above-referenced case for March 4,

2020    through    and   including     March   6,   2020,   the   same   is

hereby GRANTED.

       It is so ORDERED this UI day of December, 2019.



                             ________________________________
                             ________
                                    ___
                                      _ ____________
                                                   _____
                             CHRISTOPHER L. RAY
                             UNITED STATES MAGISTRATE JUDGE
                                                       J
